internal_revenue_service department of the treasury index number 9100-dollar_figure washington dc number release date person to contact telephone number refer reply to cc dom corp 5-plr-113920-99 date date re legend purchaser sellers target parent corp x company official and tax professional new tax advisor authorized representatives country a country b date a date b date c date d condition x this responds to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested by parent as the common parent of the consolidated_group that includes the foreign successor to the foreign purchasing_corporation and as the u s shareholder of the foreign purchasing_corporation and the foreign successor thereto to file a sec_338 election under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to purchaser’s acquisition of target stock hereinafter referred to as the election on date a additional information was received in a letter dated date the material information submitted for consideration is summarized below parent is a publicly traded corporation that is the common parent of a consolidated_group that prior to the subject acquisition included purchaser and corp x in addition to other subsidiaries that are not relevant for purposes of the election and after the subject acquisition included new target prior to date a purchaser and corp x were wholly owned subsidiaries of parent and target was wholly owned by sellers individuals and trusts the specifics of which are set forth above in the redacted legend target does not have and did not have at the time of the acquisition any subsidiaries parent has a calendar taxable_year and uses the accrual_method of accounting target and corp x are were country a corporations and purchaser was a country b corporation the specific countries of formation are set forth above in the redacted legend it is represented that corp x is the successor to purchaser by reason of the below described reorganization which occurred after the acquisition of target prior to the below described acquisition target did not file u s income_tax returns and was not subject_to u s income_taxation further target was not a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return on date a purchaser acquired all of the sellers’ target stock solely for cash in fully taxable transactions after the acquisition new target was included in parent’s return by being listed on form_5471 information_return filed with respect to a foreign_corporation it is represented that purchaser was not related to sellers within the meaning of sec_338 and purchaser's acquisition of target stock qualified as a qualified_stock_purchase as defined in sec_338 the period of limitations on assessments under sec_6501 has not expired for parent’s purchaser’s target’s or corp x’s taxable_year s in which the acquisition occurred the taxable_year s in which the election should have been filed or any taxable_year s that would have been affected by the election had it been timely filed the election was due on date b parent as the common parent of the consolidated_group that then included the foreign purchasing_corporation and as the united_states_shareholder thereof intended to file the election however for various reasons the election was not filed on date c which is several years after the due_date for the election company official and tax professional new tax advisor and authorized representatives discovered that the election had not been filed on date d which is in a tax_year subsequent to the tax_year that date c is in purchaser transferred all of its assets to corp x in a transaction that is represented to qualify under sec_368 and sec_381 as part of such reorganization target was or will be liquidated into corp x in a transaction that is represented to qualify under sec_332 and sec_381 subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_1_338-1 and v provide that for purposes of sec_1_338-1 ie qualifying for the special rule when a foreign purchasing_corporation or deemed purchasing_corporation must file an election which is a later filing_date than the ordinary filing_date required by sec_338 a foreign_corporation is considered subject_to united_states tax ie not eligible for the special rule if it is a controlled_foreign_corporation cfc sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form 8023-a or form_8023 as applicable in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form 8023-a and form_8023 as applicable must be filed as described in the form and its instructions and also must be attached to form_5471 information_return with respect to foreign_corporation filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target's assets and new target is deemed to acquire those assets sec_1_338-2 provides that the purchasing_corporation may make an election under sec_338 for target even though target is liquidated on or after the acquisition_date sec_1_338-2 provides that an election may be made for target after the acquisition of assets of the purchasing_corporation by another corporation in a transaction described in sec_381 provided that the purchasing_corporation is considered for tax purposes as the purchaser of the target stock the acquiring_corporation in the sec_381 transaction may make an election under sec_338 for target sec_1_338-2 example illustrates how the purchase of a corporation holding target stock provided a sec_338 election is made therefor and the direct purchase of the remaining target stock can be combined to make a qualified_stock_purchase sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a and the instructions thereto under sec_301_9100-1 c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election was fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301 to grant an extension of time for parent as the common parent of the consolidated_group that includes the foreign successor to the foreign purchasing_corporation and as the u s shareholder of the foreign purchasing_corporation and the foreign successor thereto to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and tax professional new tax advisor and authorized representatives explain the circumstances that resulted in the failure_to_file the election the information establishes that a tax professional was responsible for the election that parent relied on the tax professional to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent has established it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election with respect to purchaser’s acquisition of the stock of target as described above the above extension of time to make the election is conditioned on purchaser’s transfer of its assets ie including the target stock on date d to corp x and the liquidation and or dissolution of purchaser in fact qualifying as a reorganization under sec_368 and sec_381 ie the actual liquidation and or dissolution of purchaser has to have occurred in the same taxable_year in which date d is included target’s liquidation into corp x if and when consummated in fact qualifying as a liquidation under sec_332 and sec_381 ie corp x must retain all of target’s assets and all of target’s earnings_and_profits or deficit of earnings_and_profits or if not liquidated then target must retain same as a directly owned subsidiary of corp x the fulfillment of condition x which is fully described in the above redacted legend to prevent the disclosure of taxpayer identifying information and the taxpayers' parent’s purchaser's target's and corp x’s tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 parent as the common parent of the group should file the election in accordance with sec_1_338-1 that is a new election on form 8023-a not form must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with the information that is required to be attached to the election form purchaser and old target must file or amend their returns as applicable to report the acquisition as a sec_338 transaction a copy of this letter should be attached to the election form and a copy of this letter and the election form should be attached to the return s see announcement 1998_2_irb_38 and sec_1_338-1 dissolution no opinion is expressed as to whether purchaser’s transfer of assets ie including the target stock on date d to corp x and the liquidation and or dissolution of purchaser qualifies as a reorganization under sec_368 and sec_381 target’s liquidation into corp x qualifies as a liquidation under sec_332 and sec_381 purchaser's acquisition of target stock qualifies as a qualified_stock_purchase the acquisition of target stock qualifies for sec_338 treatment and if the acquisition of target stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target on the deemed asset sale in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative first listed on your power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by counsel to the assistant chief_counsel corporate
